Citation Nr: 0215777	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

(The issue of entitlement to service connection for post-
traumatic stress disorder with be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
post-traumatic stress disorder (PTSD). 

In July 1994 rating decision, the RO denied service 
connection for PTSD which the veteran did not appeal.  In the 
February 1999 rating decision on appeal, the RO decided the 
veteran's claim without addressing the finality of the prior 
rating decision.  Where a prior final decision exists, the 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Thus, the issue before the Board is properly stated 
on the first page of this decision.  The veteran is not 
prejudiced by this inasmuch as the RO gave his claim to 
reopen greater consideration than was warranted.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran with regard to reopening his claim for service 
connection for PTSD, and has obtained all relevant evidence 
necessary for the equitable disposition of the veteran's 
appeal. 

2.  In a rating decision dated in July 1994, the RO denied 
service connection for PTSD.  That decision was not timely 
appealed.  

3.  The evidence received subsequent to the RO's final July 
1994 decision bears directly and substantially upon the 
specific matters under consideration; is neither cumulative 
nor redundant; and/or is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).

2.  New and material evidence has been received since the 
July 1994 final rating decision and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his original claim for service connection 
for PTSD in December 1993.  The RO notified the veteran of 
the evidence that would be needed to process his claim for 
PTSD and in January 1994, a letter was received from a 
counselor, S. Webster, who stated that he had been counseling 
the veteran for PTSD for the past several weeks.  He 
described a traumatic event during the Vietnam war when the 
aircraft carrier on which the veteran served was accidentally 
rammed by a munitions ship.  The veteran, along with the rest 
of the engine room crew was on lock down for seven and a half 
hours while the ships were being moved apart.  Mr. Webster 
then described the classic symptoms of PTSD adding that the 
veteran suffered from all of them.  In a separate letter, 
also dated in January 1994, Mr. Webster stated that on the 
veteran's very first visit, his emotional condition was 
diagnosed as chronic severe PTSD.

In January 1994, the veteran was provided a VA PTSD 
examination.  The examiner reviewed the statement submitted 
by the veteran's counselor, and reported the veteran's 
history.  Although the examiner noted that the veteran 
complained of many of the symptoms of PTSD, no diagnosis was 
rendered.

In a July 1994 rating decision, the RO denied service 
connection for PTSD.  The RO noted service connection was 
denied because there was no evidence of "a verifiable 
stressor which would be expected to cause post-traumatic 
stress disorder in almost anyone so exposed."  The veteran 
was notified of that decision in a July 1994 letter.  

The veteran submitted several items in July 1998 including 
copies of his service medical records.  These show that the 
veteran was treated in July 1973 for complaints of vomiting.  
The treatment report notes that evidently there had been much 
emotional stress related to his work hours.  The examiner 
explained the psychic nature of vomiting and he was 
prescribed valium and placed on light duty.  On examination 
at separation, his psychiatric evaluation was normal.  

The veteran also submitted a statement of his claimed 
stressors.  He described a fellow shipmate who was killed on 
the flight deck and being haunted by his face.  He also 
described the fear he felt being on lock down below decks 
when the ship he was serving on collided with another ship.

In January 1998, the United States Armed Services Center for 
the Research of Unit Records (USASCRUR) wrote to the veteran 
in response to a request for information concerning PTSD and 
potentially stressful incidents during service.  Included was 
a copy of the unit records for the ship on which the veteran 
served.  USASCRUR wrote that these records confirm that the 
veteran's ship collided with another ship in June 1972.  
Casualty reports also confirmed that the crewman identified 
by the veteran was reported dead as the result of being lost 
overboard in September 1972.

In a July 1998 letter from the veteran's wife, she stated 
that she met the veteran in 1980.  She described in detail 
the veteran's behavior, stating that he had PTSD, and noted 
that this was caused by service in Vietnam.

In a November 1998 VA PTSD examination, the examiner noted 
that the claims file was reviewed, as well as the results of 
several psychological tests which were administered pursuant 
to the examination.  The veteran reported a history of 
difficulty getting along with people, and did not like being 
around other people.  For the past several months, he had 
been seeing a VA psychologist who had prescribed several 
medications.  He described taking a 12 week anger management 
class in 1996 the result of a judge's order following a 
charge of domestic violence.  He described his experiences in 
service, including the collision with the ship in service, 
and the death of his fellow shipmate.  On mental status 
examination, the examiner noted that the veteran was quite 
obsessive in blaming the military for his current 
circumstances, previous difficulties, and lack of success.  
Results of psychiatric testing indicated that the veteran was 
prone to significantly overstate his problems.  The 
impressions were Axis I:  Cannabis Dependence and 
Malingering, Axis II:  Histrionic personality disorder, and 
his Axis IV stressors were being unemployed, conflict with 
family members, and some likelihood of abuse of others.  No 
diagnosis of PTSD was given.  

In February 1999, the RO denied the veteran's claim for 
service connection for PTSD.  A notice of disagreement was 
received in April 1999.  

Records obtained from the Veteran's Outreach Center show that 
he was initially seen in May 1991 after he had been told by a 
judge to go to an anger management program.  The veteran 
reported a history of sleep problems since Vietnam.  He was 
assessed with many stressors impacting on his life resulting 
in symptoms of anger and depression.  In March 1997, he was 
referred for counseling for PTSD.  The veteran stated that he 
wanted to see an M.D. who would say that he had PTSD so that 
he could get his claim adjudicated.  No mental examination 
was provided and he was referred to his service officer 
without a diagnosis.

VA outpatient treatment records were obtained showing 
treatment from April 1996 to February 2001.  A July 1996 
progress note shows a diagnosis of PTSD, but does not 
identify any symptoms or stressors.  In March 1997, the 
veteran reported bad dreams, poor sleep and decreased 
intimacy.  He described firing on the enemy in Vietnam with 
his buddies being killed.  The assessment was PTSD symptoms.  
In July 1998, he reported more anxieties, nightmares, 
flashbacks and anger problems after seeing "the wall."  The 
assessment was recurrent PTSD symptoms.  In a September 1999 
psychology note, the veteran complained of numerous symptoms 
of PTSD.  He was noted to be extremely angry at the 
government for cheating" him of his deserved disability 
benefits related to PTSD.  The examiner noted that the 
veteran seemed quite invested in the victim role, righteous 
indignation and rage.  The plan was to refer him to anger 
management.

In a July 2000 personal hearing, the veteran described the 
events that occurred in service and his symptoms of PTSD 
which he claimed to be a result of these stressors.  He also 
indicated that his only treatment for these symptoms was from 
the VA and the Veteran's Outreach Center.

Records were obtained from the Social Security Administration 
(SSA).  These show that the determination of disability was 
based entirely on a back disorder.

The veteran was provided another VA PTSD examination in March 
2001.  The report notes that the claims file and medical file 
were extensively reviewed.  The veteran described his 
stressors in service, including the collision between his 
vessel and another which had been previously reported.  He 
explained that he was forced to remain at his duty station 
and during this incident, one of the propellers fell off the 
vessel and he had to quickly throttle down in order to 
prevent a disaster.  He reported that soon after this, one of 
the sailors jumped overboard and committed suicide.  He 
described this person as a friend of his.  Currently, the 
veteran endorsed many symptoms including nightmares, 
flashbacks, inability to be around people, avoidance of 
things that might remind him of the ship collision in 
service, depressed mood, problems concentrating, suicidal 
ideation, fatigue, irritability, and checking the security of 
his house frequently.  The examiner noted that psychological 
testing suggested that the veteran was substantially 
exaggerating his symptoms.  The examiner concluded that based 
on the veteran's symptoms, which were contradictory and not 
consistent with what is know about PTSD, the veteran did not 
meet the diagnostic criterion for a diagnosis of PTSD.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
issued regulations to implement the VCAA in August 2001, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim, the RO advised him of the 
information and evidence that would support his claim.  VA 
must also inform the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
veteran is not prejudiced by any failure of VA to provide 
complete notice as required by VCAA as this decision results 
in a grant of the veteran's claim to reopen.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The service 
medical records have been obtained and appear to be complete.  
The veteran has indicated treatment at a Veteran's Outreach 
Center, and a the VA Medical Center in Spokane.  These 
records have been obtained.  The veteran has not indicated 
any private treatment for PTSD.  VA has afforded the veteran 
examinations in November 1998 and again in March 2001.  VA 
also obtained records from the Social Security 
Administration.  A letter from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) is in the claims 
file, along with a ship's history for the ship on which the 
veteran served.  VA also obtained the service personnel 
records from the National Service Personnel Center (NPRC).  A 
lay statement has been submitted from the veteran's wife.  
The Board further notes that the veteran has been afforded 
opportunity to present evidence and argument in support of 
his claim in written statements to VA and in testimony before 
a hearing officer.  There is sufficient evidence of record to 
decide the claim to reopen, and VA has satisfied its duties 
to notify and to assist the veteran.


Legal Criteria -PTSD and Reopening Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)).  The amended 38 C.F.R. § 3.304(f) states 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2001).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2001); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.156(a).  Since the veteran's application to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to veteran.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Analysis

The Board notes that the July 1994 rating decision, which was 
not appealed, is the last final decision on the issue of 
service connection for PTSD.  The basis for that denial was 
that there was no evidence of "a verifiable stressor which 
would be expected to cause post-traumatic stress disorder in 
almost anyone so exposed."  Because the stressor was deemed 
inadequate, there was no attempt to verify the actual 
occurrence of the stressor itself and the claim was denied.

Under the current laws governing PTSD claims, the adequacy of 
a stressor is now a medical determination.  The veteran need 
only provide evidence of the occurrence of the stressor.  In 
evidence submitted subsequent to the July 1994 rating 
decision, the USASCRUR has verified that a collision occurred 
on the ship on which the veteran was serving.  The Board has 
been able to identify that one of the stressors claimed by 
the veteran is related to the occurrence of this collision.  
This evidence, which was not considered by the RO in the July 
1994 rating decision is both new and material to the question 
of whether the veteran had any stressors in service.  As 
such, the additional evidence contributes "to a more 
complete picture of the circumstances surrounding the 
existence of a current disability."  See Hodge, 155 F.3d 
1356 (1998).  The Board concludes that the additional 
evidence submitted in support of the veteran's claim is new 
and material and warrants reopening of the claim for service 
connection for PTSD.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

